DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 07/06/2021 have been entered.  Claims 1-16 remain pending in the application.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
	
Response to Arguments
	Applicant's arguments filed 07/06/2021 have been fully considered.  A new ground(s) of rejection is made infra Maher in view of Taboas addressing all of the claim limitations as necessitated by amendment.  
	Any further arguments are moot as they do not apply to any of the references as being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the artificial trabecular structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al (US 2014/0324169 A1) in view of  Taboas et al (US 2003/0006534 A1).

Regarding claim 1, Maher discloses a joint implant that forms new tissue at a joint (paragraphs 0005 and 0093), the joint implant (1) comprising a pinlike body (Figures 1A-B) having a bottom region (11) (Figures 1A-1B, items 120 and 130, bottom region annotated below)), a top region (12) (Figures 1A-B, item 110, top region annotated below) and a shell region (13) (Figures 1A-B, item 110, shell region annotated below, shell region is a similar configuration to shell region in Figures 4-6 of applicant’s drawing), characterized in that: at least the top region (12) and the shell region (13) (Figures 1A-B, top region and shell region annotated below) of the joint implant (1) comprise a hydrophobic surface (paragraph 0124, PEKK and PEEK are hydrophobic) that promotes chondroblastic differentiation of mesenchymal stem cells (paragraph 0087, lines 7-9; paragraph 0095, lines 6-9; paragraph 0123, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  (See MPEP 2114.2), therefore the hydrophobic surface is capable of promoting chondroblastic differentiation of mesenchymal stem cells), wherein a porous structure (14) is defined within the top region (12) and the shell region (13) (paragraph 0129; paragraph 0127, lines 10-16, the microporous structure of the rigid base is osteoconductive for encouraging bone growth); and the bottom region (11) includes a solid cylinder impervious to liquid (Figures 1A-B, item 110; paragraph 0106) and a hydrophilic surface that promotes bone growth (Figures 1A-B, item 120; paragraph 0111, lines 4-10; paragraph 0112, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  (See MPEP 2114.2), therefore the hydrophilic surface is capable of promoting bone growth, additionally the growth factors disclosed in paragraphs 0131 and 0135 will promote osteoblastic differentiation).

    PNG
    media_image1.png
    643
    582
    media_image1.png
    Greyscale

	However, Maher does not specifically disclose wherein the porous structure is a trabecular structure.
	Taboas teaches a joint implant (paragraph 0120) with a trabecular structure (see Taboas, paragraph 0141).
	It  would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Maher by providing wherein the joint implant possesses a  trabecular structure as taught by Taboas because it is desirable to replicate native tissue structure and function (see  Taboas, paragraph 0013).  Control over structure porosity in scaffolds is critical.  Precise control of scaffold porosity and internal pore architecture parameters (e.g. pore geometry, size, interconnectivity, orientation, and branching) is necessary to maximize nutrient diffusion, interstitial fluid and blood flow, see Taboas, paragraph 0003).
	Regarding claim 2, as set  forth supra, the combination discloses wherein the joint implant is characterized in that the artificial trabecular structure (14) is produced by means of a 3D printing process (see Taboas, paragraph 0012, however, the limitation “produced by means of a 3D printing process” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113).  ‘
	Regarding claim 3, as set forth supra, the combination is characterized in that the pinlike body of the joint implant (1) constitutes a hollow body having at least one or more cavities (see Maher, paragraph 0007; Figure 6B; paragraph 0127 “For one embodiment of the implant used for treatment and repair of osteochondral defects, a porous rigid base with a single macropore with dimensions of about 2 to 4 mm in diameter and about 1 to 5 mm in depth in the center is used.”, the microporosity of Figure 6B possesses at least one or more cavities).
	Regarding claim 4, as set forth supra, the combination is characterized in that the pinlike body of the joint implant (1) has the form of a cylinder, ellipsoid or prism (see Maher, Figures 1A-B, Figures 2A-B).  
	Regarding claim 5, as set forth supra, the combination is characterized in that the material of the pinlike body comprises a polymer of at least one of PA, PEK, PEKK, PEEK, UHMWPE or PCL (see Maher, paragraph 0124).  
see Maher, paragraphs 0170 and 0196).  
	Regarding claim 7, as set forth supra, the combination is characterized in that the material of the pinlike body comprises a ceramic of at least one of A1203, ZrO2 or Ca3(PO4)2 (see Taboas, paragraph 0063, lines 1-4; paragraph 0151).  
	Regarding claim 13, as set forth supra, the combination is characterized in that at least the top region (12) of the joint implant (1) has a growth factor for promoting chondroblastic differentiation of mesenchymal stem cells (see Maher, paragraphs 0131 and 0135).  
	Regarding claim 14, as set forth supra, the combination is characterized in that at least the bottom region (11) of the joint implant (1) has a hydrophilic surface for promoting osteoblastic differentiation of mesenchymal stem cells (see Maher, Figures 1A-B, item 120; paragraph 0111, lines 4-10; paragraph 0112, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  (See MPEP 2114.2), therefore the hydrophilic surface is capable of promoting osteoblastic differentiation of mesenchymal stem cells, additionally the growth factors disclosed in paragraphs 0131 and 0135 will promote osteoblastic differentiation).  
	Regarding claim 15, as set forth supra, the combination discloses wherein the artificial trabecular structure (14) is coated with at least one of: FGF-l, FGF-2, FGF-10 to FGF-22, SDF-1, IGF-1, PDGF, TGF-31 and TGF-(33, BMP-2 and BMP-7, OP-1, PRP, or bioinert polyamide (see Maher, paragraph 0135).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al (US 2014/0324169 A1) in view of Taboas et al (US 2003/0006534 A1) as applied to claim 1, and further in view of Atanasoska et al (US 2009/0029077 A1).

	Regarding claim 8, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the joint implant is characterized in that the hydrophobic surface is realized through a hydrophobic chemical coating.  
	Atanasoska teaches wherein the joint implant (paragraph 0029, lines 24-22) is characterized in that the hydrophobic surface is realized through a hydrophobic chemical coating (see Atanasoska, paragraphs 0064 and 0067). 
	It would have been obvious to a person having ordinary skill in the art to modify the combination by providing wherein the joint implant is characterized in that the hydrophobic surface is realized through a hydrophobic chemical coating as taught by Atanasoska because this will render the surface more hydrophobic, allowing for the application of a hydrophobic therapeutic agent or a hydrophobic therapeutic agent dispersed in a hydrophobic carrier (see Atanasoska, paragraph 0065).
	Regarding claim 9, as set forth supra, the combination discloses wherein the joint implant is characterized in that the hydrophobic chemical coating comprises a segmented polyurethane or polyelectrolyte (see Atanasoska, paragraphs 0064 and 0067) or a hydrophobically functionalized chitosan or chitosan derivative.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al (US 2014/0324169 A1) in view of Taboas et al (US 2003/0006534 A1) as applied to claim 1, and further in view of Bluecher et al (US 2014/0200679 A1).

However, the combination does not disclose wherein the joint implant is characterized in that the hydrophobic surface comprises a plurality of contact angles greater than 90 degrees.
	Bluecher teaches a joint implant that is characterized in that the hydrophobic surface comprises a plurality of contact angles greater than 90 degrees (paragraph 0019, lines 1-6; paragraph 0103; paragraph 0152, lines 14-16; paragraph 0086, paragraph 0166 “lotus effect”, the hydrophobic surface comprising a plurality of angles greater than 90 degrees is described in the applicant’s specification on page 16, lines 16-27 and page 23, lines 13 and 19 as the “lotus effect”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a hydrophobic surface that comprises a plurality of contact angles greater than 90 degrees as taught by Bluecher because while it is generally advantageous for an implant to be hydrophilic, and associate readily with water in living tissue, this association creates a fluid surface between the implant and the tissue, which acts as a lubricant.  Generally, it is disadvantageous for an implant to move from a position determined by a clinician, and generally it is disadvantageous for an implant to require suture or other physical means of localization.  Therefore, utilization of an in situ analog to the Cassie-Wenzel state (i.e. hydrophobic nanostructuring) to localize an implant in living tissue is clinically desirable (see Bluecher, paragraph 0016).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al (US 2014/0324169 A1) in view of  Taboas et al (US 2003/0006534 A1) as applied to claim 1, and further in view of Altschuler et al (US 2012/0177702 A1).

Regarding claim 11, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination is silent regarding the final dimensions of the joint implant.
	Altschuler teaches a joint implant (see  Altsculer, paragraph 0134) which is characterized in that the pinlike body of the joint implant (1) has a length (L) of 0.6 cm to 2.2 cm (see Altschuler, paragraph 0100).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the pinlike body of the joint implant (1) has a length (L) of 0.6 cm to 2.2 cm as taught by Altschuler because this is adequate to fill a bone defect of a patient. Additionally, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP 2144.04.IV.A).
	Regarding claim 12, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination is silent regarding the final dimensions of the joint implant.
	Altschuler teaches a joint implant characterized in that the pinlike body of the joint implant (1) has a diameter (D) of 2 mm to 6 mm (see Altschuler, paragraph 0100).    
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the pinlike body of the joint implant (1) has a diameter (D) of 2 mm to 6 mm as taught by Altschuler because this would assure good fixation to the defect in a press fit manner (see Altschuler, paragraph 0342).  Additionally, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP 2144.04.IV.A).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maher et al (US 2014/0324169 A1) in view of Taboas et al (US 2003/0006534 A1) as applied to claim 1, and further in view of Roeder et al (US 2019/0083282 A1).

	Regarding claim 16, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the top region and the shell region include a solid cylinder impervious to liquid and the trabecular structure is defined on a lateral surface of the solid cylinder.
	Roeder teaches wherein the top region and the shell region include a solid cylinder impervious to liquid (see Roeder, Figure 7, item 704; paragraph 0044, “the central void 704 may receive a stem 706 (e.g., an implant) such as, for example, a titanium stem, a dense composite stem (e.g., a PEEK composite stem), or any other suitable material or structure” these stems are examples of solid cylinder impervious to liquid) and the trabecular structure is defined on a lateral surface of the solid cylinder (Figure 7, item 702; paragraph 0044; paragraph 0021).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the top region and the shell region include a solid cylinder impervious to liquid and the trabecular structure is defined on a lateral surface of the solid cylinder as taught by Roeder because the dense central region provides structural integrity (see Roeder, paragraph 0045, lines 12-14).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774